Citation Nr: 0707970	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-21 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a left knee disability.  

2.  Entitlement to service connection for a back disability, 
claimed as secondary to a left knee disability.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
disabilities of the right knee and back, both claimed as 
secondary to a service-connected left knee disability.  The 
veteran subsequently initiated and perfected appeals of these 
determinations.  In February 2007, the veteran testified 
before the undersigned Veterans Law Judge, seated at the RO.  
That same month, the Board granted the veteran's motion for 
advancement of his claim on the Board's docket.  


FINDINGS OF FACT

1.  Competent medical evidence has been presented 
establishing that the veteran's total knee replacement of the 
right knee results from his service-connected left knee 
disability.  

2.  Competent medical evidence has been presented 
establishing that the veteran's lumbar spondylosis, 
degenerative disc disease, and spinal stenosis result from 
his service-connected left knee disability.  






CONCLUSIONS OF LAW

1.  A total knee replacement of the right knee is proximately 
due to or the result of a service-connected left knee 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2006).  

2.  A low back disability characterized by lumbar 
spondylosis, disc space narrowing, severe osteoarthritis, and 
spinal stenosis of the lumbosacral spine is proximately due 
to or the result of a service-connected left knee disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claims.  Additionally, the veteran 
was also sent a letter regarding the appropriate disability 
rating or effective date to be assigned in January 2007.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

I. Service connection - Right knee

The veteran seeks service connection for a right knee 
disability, claimed as secondary to a left knee disability.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  Service connection may 
also be awarded for certain disabilities, such as arthritis, 
which manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may be awarded for any disability which is 
due to or the result of, or is otherwise aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310 (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995); see also 71 Fed. Reg. 
52744-47 (Sep. 7, 2006).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

As an initial matter, the Board notes the veteran was 
previously denied service connection for a right knee 
disability within an October 1948 rating decision.  The 
veteran did not appeal that decision, and that denial 
therefore is final.  38 U.S.C.A. § 7105 (West 2002).  
Generally, new and material evidence must be submitted to 
reopen a previously denied claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).  However, because the 
veteran was initially denied service connection on a direct 
basis, and he now claims service connection on a secondary 
basis under 38 C.F.R. § 3.310, his claim will be considered 
as new, and it will be considered on the merits, without the 
need to submit new and material evidence under 38 U.S.C.A. 
§ 5108.  

Review of the veteran's service medical records confirm he 
was involved in a December 1944 motor vehicle accident during 
military service which resulted in a left knee injury, 
diagnosed as an incomplete rupture of the posterior cruciate 
ligament.  However, no right knee injury was noted at that 
time.  Following service, the veteran sought and received 
service connection for a left knee disability, currently 
characterized as chronic subluxation of the left knee from 
rupture of the posterior cruciate ligament, status 
postoperative replacement.  As the record does not indicate, 
and the veteran does not claim, onset of a right knee 
disability during military service or within a year 
thereafter, service connection on a direct basis for a right 
knee disability is not warranted, and has previously been 
denied.  Rather, the veteran contends his right knee 
disability is due to or aggravated by his left knee 
disability.  

Following receipt of the veteran's claim, he was afforded a 
VA orthopedic examination in October 2004.  His history of an 
in-service left knee injury in 1944 was noted.  Following 
service, the veteran stated his left knee had recurrent 
episodes of pain and instability.  However, he denied using a 
knee brace, crutch, or other device to aid movement.  During 
episodes when his left knee was symptomatic, the veteran 
stated he favored his right leg and knee.  Subsequently, in 
1998, the veteran had a total knee replacement performed by a 
private physician.  The final impression was status post-
operative total knee replacement.  After examining the 
veteran and reviewing the claims file, the VA examiner, a 
physician, concluded there was "no evidence" of a nexus 
between the veteran's right knee disability and his service-
connected left knee disability.  The examiner based this 
determination on the fact that the veteran rarely sought 
medical treatment for either knee in the 50+ years following 
military service.  

Private clinical records have also been obtained from J.K.T., 
M.D., who performed the veteran's right total knee 
replacement surgery in 1998.  The veteran first came to Dr. 
T. reporting right knee pain in 1995, and at that time, a 
"significant limp" was noted in the veteran's gait.  The 
veteran stated his right knee pain was recurrent, and more 
conservative treatment, including pain medication, was not 
effective.  

In support of his claim, the veteran has submitted medical 
treatment notes or opinion statements from private 
physicians.  In a February 2005 written statement, J.H., 
M.D., stated he had seen the veteran that same month for 
persistent back pain.  Discussing the veteran's history, Dr. 
H. stated "because of compensations for his left knee 
problem, he actually wore out his right knee first."  

Another private medical opinion statement was also received 
from T.W.A., M.D., in February 2007.  Dr. A. did not examine 
the veteran, but did review the claims folder, including his 
medical history.  After reviewing the claims file, Dr. A. 
noted that the veteran continued to have instability of the 
left knee following service.  In similar cases, according to 
Dr. A., it "is not an uncommon happenstance" for patients 
to wear out a good joint overcompensating for an injured 
joint.  Dr. A. also noted the veteran's history of a 
"significant limp" in 1995.  Overall, Dr. A. found the 
veteran's right knee disability to be secondary to his 
longstanding left knee disability.  

After considering all evidence of record, the Board finds 
service connection for a total knee replacement of the right 
knee is warranted.  While a competent VA physician indicated 
it was unlikely the veteran's right knee disability was 
related to his left knee disability, that physician did not 
have the opportunity to review private medical records from 
the 1990's which were received subsequent to the October 2004 
VA examination.  Thus, the VA examiner was unaware the 
veteran had a "significant limp" of the lower extremities 
as early as 1995, and was unable to discuss that finding.  
The examiner also based her opinion on the fact the veteran 
rarely sought medical treatment for his knees subsequent to 
service.  However, the veteran has stated in his personal 
testimony and written submissions that his left knee 
continued to be a chronic problem in the years following 
service, limiting his physical activities and causing him 
intermittent pain.  He has also stated he did not realize 
until recently that he, as a veteran with a service-connected 
disability, was eligible for VA medical treatment.  

In contrast to the October 2004 VA examination, the veteran 
has submitted the two aforementioned private medical opinions 
suggesting his left knee disability caused him to 
overcompensate with his right knee, resulting in excessive 
wear and the eventual need for a total knee replacement.  As 
these opinions were based on physical examination of the 
veteran and/or review of all private medical records 
submitted to VA, the Board finds them as compelling as the VA 
opinion.  After considering all evidence of record, and in 
light of 38 U.S.C.A. § 5107, the Board finds service 
connection for a total knee replacement of the right knee is 
warranted.  

II. Service connection - Back disability

The veteran seeks service connection for a back disability, 
claimed as secondary to a left knee disability.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  Service connection may also be 
awarded for certain disabilities, such as arthritis, which 
manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may be awarded for any disability which is 
due to or the result of, or is otherwise aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310 (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995); see also 71 Fed. Reg. 
52744-47 (Sep. 7, 2006).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

Review of the veteran's service medical records confirm he 
was involved in a December 1944 motor vehicle accident during 
military service which resulted in a left knee injury, as 
noted above.  However, no back injury was noted at that time.  
Following service, the veteran sought and received service 
connection for a left knee disability.  An in-service back 
disability was not claimed at that time.  As the record does 
not indicate, and the veteran does not claim, onset of a back 
disability during military service or within a year 
thereafter, service connection on a direct basis for a back 
disability is not warranted.  Rather, the veteran contends 
his back disability is due to or aggravated by his left knee 
disability.  

Following receipt of the veteran's claim, he was afforded a 
VA orthopedic examination in October 2004.  His history of an 
in-service left knee injury in 1944 was noted.  Following 
service, the veteran stated his left knee had recurrent 
episodes of pain and instability.  However, he denied using a 
knee brace, crutch, or other device to aid movement.  
Beginning in the 1950's, he began to experience pain and 
stiffness of his low back, especially in the morning.  He did 
seek private medical treatment at that time, and was given 
pain medication.  Nevertheless, given the length of time 
since the veteran sought private treatment for his back 
disability, his treatment records prior to the mid-1990s are 
no longer available.  On physical examination, he had some 
straightening of his normal lumbar lordosis, but had good 
range of motion and no tenderness on palpation of the lumbar 
region.  A chronic lumbar strain, with degenerative arthritis 
and degenerative disc disease, was diagnosed.  After 
examining the veteran and reviewing the claims file, the VA 
examiner, a physician, concluded it was "unlikely" his 
service-connected left knee disability resulted in a back 
disability, as the veteran was noted diagnosed with a back 
disability until 2004, 60 years after he injured his left 
knee in service.  

Private clinical records have also been obtained from J.K.T., 
M.D., who performed the veteran's right total knee 
replacement surgery in 1998.  The veteran was first seen by 
Dr. T. in 1995, and at that time, a "significant limp" was 
noted in the veteran's gait.  

In support of his claim, the veteran has submitted medical 
treatment notes or opinion statements from private 
physicians.  In a February 2005 written statement, J.H., 
M.D., stated he had seen the veteran that same month for 
persistent back pain.  Currently, the veteran had advanced 
lumbar spondylosis, disc space narrowing, severe 
osteoarthritis, and spinal stenosis of the lumbosacral spine.  
These diagnoses were verified by physical examination, x-
rays, and MRI studies.  

A private medical opinion statement was also received from 
T.W.A., M.D., in February 2007.  Dr. A. did not examine the 
veteran, but did review the claims folder, including his 
medical history.  After reviewing the claims file, Dr. A. 
noted that the veteran continued to have instability of the 
left knee following service.  The veteran's claim that his 
imbalanced gait resulted in a low back disability was noted.  
Dr. A. also noted the veteran's history of a "significant 
limp" in 1995.  Overall, Dr. A. found it "very likely that 
the [veteran's] spinal column was thrown out of alignment" 
secondary to his longstanding left knee disability.  

After considering all evidence of record, the Board finds 
service connection for a low back disability characterized by 
lumbar spondylosis, disc space narrowing, severe 
osteoarthritis, and spinal stenosis of the lumbosacral spine, 
is warranted.  While a competent VA physician indicated it 
was unlikely the veteran's low back disability was related to 
his left knee disability, that physician did not have the 
opportunity to review private medical records from the 1990's 
which were received subsequent to the October 2004 VA 
examination.  Thus, the VA examiner was unaware the veteran 
had a "significant limp" of the lower extremities as early 
as 1995, and was unable to discuss that finding.  

In contrast, the veteran has submitted the aforementioned 
private medical opinion from Dr. A. suggesting his left knee 
disability resulted in an altered gait and an eventual low 
back disability.  As this opinion considered all recent 
findings, including that of a "significant limp" in 1995, 
the Board considers it as compelling as the VA opinion.  
Additionally, the Board finds credible the veteran's sworn 
testimony that he sought private medical treatment for 
chronic low back pain beginning in approximately 1950, 
suggesting a longstanding history of a back disability 
beginning approximately 5 years after his in-service left 
knee injury.  After considering all evidence of record, and 
in light of 38 U.S.C.A. § 5107, the Board finds service 
connection for a low back disability characterized by lumbar 
spondylosis, disc space narrowing, severe osteoarthritis, and 
spinal stenosis of the lumbosacral spine is warranted.  


ORDER

Entitlement to service connection for a total knee 
replacement of the right knee is granted.  

Entitlement to service connection for a low back disability 
characterized by lumbar spondylosis, disc space narrowing, 
severe osteoarthritis, and spinal stenosis of the lumbosacral 
spine is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


